DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 03/11/2020 have been accepted for examination.

Response to Amendment
This Office Action responses to the Applicant’s Amendment filed on 01/31/2022 in which claims 1, 3, 4, 6, and 9-10 have been amended, claim 2 has been canceled and entered of record.
Claim 2 has been canceled. Therefore, the objection to the claim is withdrawn.
Claims 1 and 3-10 are pending for examination.

Allowable Subject Matter
Claims 1 and 3-10 are allowed.
Applicants have amended independent claim 1 to incorporate the allowable subject matters of original claim 2; and have amended claims 3 and 9 as the claims was rewritten in independent form to incorporate the allowable subject matter, including all of the limitations of the base claim and any intervening claims, as indicated in the previous Office Action dated.
The record of prosecution as a whole makes clear the reason for the indication of 
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “wherein, after the step of controlling the output of the ESS according to the default droop control algorithm, the method further comprises the steps of: monitoring the frequency variation range of the power grid; calculating a frequency correction range resulting from the regulation of the engine generator during the predetermined unit regulation time if the frequency variation range is determined to exceed the first reference value; 3Appl. No.: 16/646,306 Reply to Office action of November 23, 2021 controlling the output of the ESS as the output value determined by the frequency of the power grid according to the droop control algorithm set as the default if the calculated frequency correction range does not exceed a third reference value; and fixing the output of the ESS during a next unit regulation time if the calculated frequency correction range exceeds the third reference value”, and a combination of other limitations thereof as recited in the claim.
Regarding independent claim 3, the prior art does not teach or suggest the claimed invention having “monitoring the frequency variation range of the power grid; calculating the frequency variation range resulting from the regulation of the engine generator during the predetermined unit regulation time if the frequency variation range is determined to exceed the first reference value; controlling the output of the ESS with the output value determined by the frequency of the power grid according to the droop control algorithm set as the default if the calculated frequency variation range does not exceed a third reference value; and fixing the output of the ESS during a next unit regulation time if the calculated frequency variation range does not exceed the third reference value”, and a combination of other limitations thereof as recited in the claim.
Regarding independent claim 9, the prior art does not teach or suggest the claimed invention having “wherein the step of monitoring the frequency variation range of the power grid includes the steps of: checking a gradient of a frequency value of the power grid during a gradient-measuring time at an earlier stage of monitoring; calculating the frequency of the power grid at an endpoint of a monitoring cycle and predicting the frequency variation range thereto; and waiting, if the predicted frequency variation range is smaller than the first reference value, until a next monitoring time depending on the monitoring cycle”, and a combination of other limitations thereof as recited in the claim.
Regarding claims 4-8 and 10, the claims have been found allowable due to their dependencies to claims 1 and 3 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI H TRAN/Examiner, Art Unit 2836 
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836